                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

TERESE MARIE MEADOWS                                                                PLAINTIFF
ADC #707979

v.                                        1:17cv00056-JM

MICHAEL RICHARDSON, Captain
of Security, McPherson Unit; et al.                                             DEFENDANTS

                                           JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. The Court certifies, pursuant to

28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal from this Judgment and the corresponding

Order would not be taken in good faith.

       DATED this 13th day of December 2018.



                                                 _______________________________________
                                                 JAMES M. MOODY, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                1
